On Petition for a Rehearing.
Morris, C
The appellant asks a rehearing in this case, for the reasons that, as he contends, neither M. E. Cole nor the appellee was an innocent holder of the note sued on, and because the instrument sued on is not a note.
We are disposed to adhere to the views expressed in the opinion, that Cole and the appellee were both innocent holders of the note; that it must be presumed, upon the facts stated in the answer, that Cole paid the bank, as he had agreed, the amount due it before he transferred the note to the appellee; and that the bank, through its officers, knew that the note had been transferred to him, and acquiesced in his title to it.
The appellant contends, with much earnestness, that the court erred in holding the paper sued on to be a note. It is as follows:
“$1,000. Goshen, Ind., Jan. 31st, 1880.
“ Sixty days after date I promise to pay to the order of Henderson Cole one thousand dollars, payable at the St. Joseph Valley Bank, Elkhart, Indiana, for value received, without any relief whatever from valuation or appraisement laws, with ten per cent, interest from after due, and attorney fees. . Wm. Proctor.”
*378It is argued that the' promise in this note is not to pay a certain and specified amount, but an uncertain sum, a promise to pay $1,000 and attorney fees; that the. latter sum is clearly uncertain, and, when added to the $1,000, as it must be to express the whole sum promised, the whole becomes uncertain ; that the promise to pay attorney fees is a part of the instrument, and can not be separated from the promise to pay the preceding sum of $1,000; that the promise necessarily embraces both sums. He also insists that fees may be earned before the notes become due; that if, by a fraudulent attempt of the maker to leave the State without paying or making provisions to secure the note, it might become necessary to procure a writ of ne exeat to secure the final payment, and to employ an attorney, then, in such case, the fees of the attorney would be within the promise. He distinguishes this from the case of Stoneman v. Pyle, 35 Ind. 103. In the case in 35 Ind., the promise was to pay attorney fees if suit should be instituted upon the' note, while in the case now before us there is no such express condition.
The argument of counsel, to say the least of it, is plausible. We think, however, that while the precise condition expressed in the note in the case of Stoneman v. Pyle, is not implied in the note sued upon, the condition is implied that only such services as may be rendered after maturity shall be charged in the case before us; that the clear intention and understanding of the parties to the note were that the maker would pay such attorney fees as might be incurred by the holder of the note in its collection after it matured; that any attorney fees that might be contracted by the holder of the note, in securing it before due, were not within the contemplation of the parties at the time the note was executed, and, therefore, not within the promise. Smock v. Ripley, 62 Ind. 81; Tuley v. McClung, 67 Ind. 10.
In the case of Stoneman v. Pyle, 35 Ind. 103, it was held that a conditional stipulation to pay attorney fees, contained in a promissory note, did not destroy or affect its negotiability. *379This case was decided eleven years ago, and has been followed by the cases of Hubbard v. Harrison, 38 Ind. 323, Smock v. Ripley, and Tuley v. McClung, supra. It has not been questioned in any subsequent case, but has been universally acquiesced in by the bar. It must be regarded as the law of this State.
Among others, counsel call our attention especially to the case of Morgan v. Edwards, 53 Wis. 599 (40 Am. R. 781). In this case, the court say“A large number of cases have been cited which hold that if the amount payable at the maturity of the paper is fixed and certain — the instrument containing the other essentials of a note, — it is still a note, although it contains a further promise to pay an uncertain sum for expenses or costs of collection if not paid at maturity, or if suit be brought upon it.”
True, the court holds that, where the promise is not made expressly conditional in the note, it is not to be held or construed as containing, by implication, such condition, but the promise is to be construed as absolute, binding the promisor to pay airy fees or expense accruing in securing and collecting the note, whether incurred before, at or after the maturity of the note. We think that the construction of such a clause in a note, adopted by this court, is correct and in accordance with the intention of the parties to the instrument.
The petition for a.rehearing is overruled. •